Citation Nr: 1042210	
Decision Date: 11/09/10    Archive Date: 11/18/10	

DOCKET NO.  10-26 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant, his spouse and his son


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from October 1951 to November 
1954.  His awards and medals include the Combat Infantryman 
Badge.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2009 rating decision of the VARO in 
Fort Harrison, Montana, that granted service connection for PTSD 
and assigned a 30 percent disability rating, effective August 31, 
2009, the date of receipt of the Veteran's claim for disability 
benefits.

A review of the evidence of record reveals service connection is 
also in effect for :  residuals of a cold injury of the right 
hand, rated as 20 percent disabling; residuals of a cold injury 
to the left foot, rated as 10 percent disabling; residuals of a 
cold injury to the right foot, rated as 10 percent disabling; 
tinnitus, rated as 10 percent disabling; and bilateral hearing 
loss, rated as noncompensably disabling.  With consideration of 
the bilateral factor, a combined disabled rating of 70 percent 
has been in effect since August 31, 2009.  

Please note that the appeal has been advanced on the Board's 
docket pursuant to the provisions of 38 C.F.R. §20.900 (c) 
(2010); 38 U.S.C.A. § 7107 (a) (2) (West 2002).


FINDING OF FACT

Manifestations of the Veteran's service-connected PTSD include 
irritability, sleep difficulty, anger, occasional panic attacks, 
depression, and anxiety.  




CONCLUSION OF LAW

The criteria for a 50 percent disability rating, and not more, 
for PTSD are reasonably met throughout the appeal period.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA               and enhances its duties to notify 
and assist claimants in developing claims.  When VA receives a 
complete or substantially complete application for benefits, it 
is required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. 
§ 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.

The issue for consideration is an initial rating matter, and the 
Federal Circuit Court has noted that once service connection is 
granted, the claim is substantiated, additional notice is not 
required, and that any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d, 1311 (Fed. Cir. 2007); see also 
Sutton v. Nicholson, 20 Vet. App. 419 (2006).

The Board is aware that under the VCAA, VA has a duty to assist 
the Veteran by making all reasonable efforts to help and obtain 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103 
(a); 38 C.F.R. § 3.159 (c).  A review of the case reveals that VA 
has obtained his service treatment records, assisted the Veteran 
in obtaining evidence, afforded him a psychiatric examination, 
and given him the opportunity to give testimony before the Board.  

The Veteran, his wife, and his son gave testimony at a video 
conference hearing in September 2010.  A transcript of the video 
proceedings is of record and has been reviewed.  Further, the 
record shows that he has been represented by a fully accredited 
Veterans service organization throughout the adjudication of the 
claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  At the 
hearing, the Veteran complained that the psychiatric examination 
he was accorded in October 2009 did not ask specific enough 
questions to allow him to expand on his PTSD symptomatology.  
However, the Board has reviewed the report of the examination and 
finds that it is set forth in sufficient detail and contains a 
lengthy discussion by the examiner about the impact of the 
Veteran's psychiatric symptomatology on his ability to function.  
The Board finds no indication of bias or other reason to find the 
examination inadequate.  

In sum, the Board finds that VA has substantially complied with 
the notice and assistance requirements of the VCAA and the 
Veteran is not prejudiced by a decision on the claim at this 
time.  

Pertinent Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule) which is based 
on the average impairment of earning capacity resulting from 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ Part 4.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. 
§§ 3.102. 4.3.

If the disability has undergone varying and distinct levels of 
severity throughout the entire time period the claim has been 
pending, staged ratings may be assigned.  Hart v. Mansfield, 21 
Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

An initial rating for the Veteran's PTSD has been assigned 
pursuant to the provisions of Diagnostic Code 9411.  The criteria 
for rating the Veteran's disability is set forth at 38 C.F.R. 
§ 4.130.

Pursuant to the rating criteria, a psychiatric disorder is rated 
30 percent disabling when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although performing generally satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events).

The next higher rating of 50 percent requires occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory (that is, retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  

The next higher rating of 70 percent is warranted for 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, thinking 
or mood, due to such symptoms as:  suicidal ideation; obsessional 
rituals that interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(in a work or work like setting); inability to establish or 
maintain effective relationships.

A 100 percent rating is provided when there is occupational and 
social impairment due to such symptoms as:  gross impairment of 
thought processes or communications; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of mental 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.

The criteria set forth in the Rating Schedule for mental 
disorders do not constitute an exhaustive list of symptoms, but 
rather are examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  Mauerhan 
v. Prinicipi, 16 Vet. App. 436 (2002).

Psychiatric examinations frequently include the assignment of a 
Global Assessment of Functioning (GAF) score.  According to the 
4th Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV), GAF is a 
scale reflecting "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  There is no question that a GAF score and 
interpretation of the score are important considerations in 
rating a psychiatric disability.  See e.g.,   Richard v. Brown, 9 
Vet. App. 266 (1996); Carpinette v. Brown, 8 Vet. App. 240 
(1995).

However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive of 
the evaluation at issue; the GAF score must be considered in 
light of the actual symptoms of the Veteran's disorder, which 
provide the permanent basis for the rating assigned.  See 
38 C.F.R. § 4.126 (a).

GAF scores between 51 and 60 reflect moderate symptoms (for 
example, slight affect, circumstantial speech, occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (that is, few friends, conflicts with peers or 
co-workers).  

Factual Background and Analysis

The Veteran was accorded a rating examination for PTSD by a VA 
psychologist in October 2009.  The examiner reviewed the claims 
file and noted that the examination included psychometric 
testing.  The Veteran referred to longstanding, although somewhat 
intermittent, difficulties with anger, depression, anxiety, and 
sleep.  He stated his PTSD type symptoms had been exacerbated at 
various times.  He denied any significant treatment.  He stated 
he had been taking Paxil and Lorazepam for about a year.  He 
stated these medications helped somewhat with his mood and sleep 
difficulties.  He also indicated that more recently, over the 
past couple months, he had been involved in a PTSD group session 
and he believed this was helpful.  He denied any other previous 
psychiatric treatment.  

Regarding work, the Veteran stated he primarily worked in 
construction for about 33 years after discharge from service 
until his retirement about 17 years earlier.  He stated he was 
often able to work effectively, although he also claimed that 
because of anger management issues, he often summarily quit jobs 
"because my boss would say something wrong."  He denied ever 
having been fired.  He also described frequent arguments on the 
job.

He had been married for 55 years.  He stated the last year had 
been "bad" and he attributed this primarily to greater social 
isolation.  He referred to a network of friends, although he 
stated over the past year he had become more socially withdrawn.  
Previously enjoyable activities such as hunting and fishing had 
become almost nonexistent, particularly over the past five years 
or so.  He referred to heavy alcohol use for several decades 
after service discharge, but stated he had not abused  alcohol in 
any significant way for the past 20 years.  He denied any history 
of assaultive behavior or suicidal attempts.  He also denied any 
difficulties with routine responsibilities and self-care.  The 
examiner stated that in summary, "the Veteran shows some evidence 
of a past history of decreased work efficiency secondary to PTSD 
type symptoms, as well as the negative effect of said symptoms on 
social interactions with his wife and friends.  Nevertheless, he 
has also maintained his relationship with his wife over a period 
of more than 50 years and was more or less continuously employed 
during his adult working years."

On current examination, he denied any clear impairment of thought 
processes of communication.  He showed no evidence of such during 
the interview.  He gave no evidence of delusions or 
hallucinations.  Eye contact was mildly guarded, although there 
was no evidence of inappropriate behavior.  He endorsed 
occasional passive suicidal ideation, but denied any history of 
active suicidal or homicidal ideation.  He denied any difficulty 
maintaining mental or personal hygiene or other basic activities 
of daily living.  He stated that for about 20 years he had had 
some short memory and concentration difficulties for unclear 
reasons.  Given his reported levels of anxiety and depression, it 
appeared more likely than not that this played at least a 
contributory role to the reported cognitive impairment.  He 
denied any  obsessive or ritualistic behaviors that interfered 
with routine activities of daily living and he also denied any 
history of panic attacks.  He indicated moderate to severe levels 
of depressed mood and reported that he currently slept only 4 to 
5 hours a night.  He stated that this was actually an improvement 
for him and he attributed the sleeping to his medication.  He 
stated that absent the psychiatric medication, "before I was 
awake all night."  

Regarding reexperiencing trauma, he stated that he experienced 
intrusive memories and thoughts on an almost daily basis.  The 
intensity and frequency of symptoms appeared to wax and wane 
depending on the presence of other stressors, most recently his 
son's service in the military.  He also indicated significant 
emotional and physical reaction to cues of the Korean War, as 
well as more generally other combat-type experiences.  He 
reported a long standing history of avoiding thinking or talking 
about his stressful military experiences and also indicated 
difficulties remembering certain aspects of his military 
experience, particularly some involving combat situations.  He 
also indicated a significant loss of interest in previously 
enjoyed activities.  He endorsed long standing sleep difficulty, 
irritability and anger outbursts, particularly in the past 
several years, as well as general feelings of hypervigilance and 
an exaggerated response since the military.  

The Veteran was given an Axis I diagnosis of PTSD.  There was no 
Axis II diagnosis.  He was given a GAF score of 51.  The examiner 
again indicated that "it appears more likely than not that the 
Veteran does experience ongoing and significant sleep 
difficulties associated with his PTSD symptoms, as well as the 
impact of these same symptoms on his social relationships as 
noted above.  At the time when he was working, he likely 
experienced, at least, occasional decreases in work efficiency, 
and similar impact on his current relationships." 

Of record are reports of periodic outpatient visits at the VA 
Medical Center, Spokane, dating through May 2010.  The Veteran 
was a member of a Veterans trauma recovery program and the 
pertinent records referred to symptom management, such as social 
interaction, processing attitude and feeling abandoned and/or 
overwhelmed.  

In testimony given at the video conference hearing in September 
2010, the Veteran, his wife, and his son discussed his PTSD 
symptoms and their impact on his ability to function.  The 
Veteran expressed unhappiness with the contact of the rating 
examination he was accorded by VA in October 2009.  He claimed 
the examiner "didn't ask the right questions, and he was 
frustrated."

Based on a longitudinal review of the evidence of record, 
including testimony from the Veteran and members of his family 
and his treatment records and the report of the October 2009 
examination, the Board finds that the evidence most nearly 
supports the assignment of a 50 percent disability rating, but 
not more, of the Veteran's PTSD symptomatology during the entire 
period.  The Board finds that an evaluation greater than 50 
percent is not warranted.  While the Veteran has reported 
irritability, difficulty sleeping, hypervigilance, anger 
management problems, and panic attacks, his symptoms have not 
been shown to include problems with his speech, impaired impulse 
control, spatial disorientation, neglect of personal appearance 
and hygiene, or reported difficulty in adapting to stressful 
circumstances, all indicative of the next higher rating of 70 
percent.  

That rating is productive of severe social and occupational 
impairment and the Board does not find that has been shown at any 
time during the appeal period.  The Veteran has maintained a 
stable social relationship with his wife and with others over the 
years.  It also appears that he was able to maintain employment 
for many years until his retirement a number of years ago and 
that he interacted appropriately with co-workers and others.  The 
Board does not believe that his symptoms are shown to be of the 
severity, frequency or duration that would cause severe social 
and industrial impairment.  At the time of the late 2009 
examination, the Veteran reportedly gave no evidence of 
inappropriate behavior.  Reference was made to passive suicidal 
ideation, but the Veteran at that time denied any history of 
active suicidal or homicidal thoughts.  Further, the Veteran 
denied any difficulty maintaining minimal personal hygiene or 
other basic activities of daily living.  While the Veteran and 
his family referred to panic attacks at the time of the recent 
hearing, the Veteran himself denied any history of panic attacks 
at the time of the 2009 examination.  Regardless, finding the 
Veteran's wife and son to be credible regarding their observation 
of the Veteran's panic attacks, the Board finds that the symptom 
is reflected in the now assigned 50 percent disability rating.  
The Board regrets that the Veteran is not happy with the October 
2009 examination.  However, the Board assures the Veteran it has 
thoroughly reviewed the report of the examination and finds that 
the examination is set forth in much detail.  The report of the 
examination is some 7 pages long and refers to psychological 
testing and a review of the entire claims file by the examiner in 
conjunction with the examination itself.

In sum, because the evidence as a whole demonstrates that the 
Veteran's psychiatric symptoms are adequately addressed by the 
now assigned 50 percent rating, a higher rating must be denied.  
A preponderance of the evidence is against an evaluation greater 
than 50 percent.  

With regard to extraschedular consideration, consideration has 
been given to the potential application of the various provisions 
of 38 C.F.R. § 38 C.F.R. § Parts 3 and 4, whether or not they 
were raised.  To accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the RO is 
authorized to refer the case to the Chief Benefits Director or to 
the Director of Compensation and Pension Service for the 
assignment of an evaluation commensurate with the average earning 
capacity impairment.  38 U.S.C.A. § 3.321 (b) (1).

The criteria for such an award is a finding that the case renders 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization so as to render impractical the 
application of the regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321 (b) (1) in the 
first instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and united by all 
potential theories of entitlement to benefit under the laws and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§ 3.321 (b) (1) only when circumstances are presented which the 
Director of Compensation and Pension Service might consider 
exceptional or unusual.  See Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or 
Board must first determine whether the schedular rating criteria 
reasonably described the Veteran's disability level.  If the 
schedular rating reasonably describes the Veteran's disability 
level, the assigned schedular evaluation is adequate, and regular 
extraschedular consideration is not required, and the analysis 
stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then it must be determined whether the Veteran's 
exceptional disability picture includes other related factors 
such as marked interference with employment and frequent periods 
of hospitalization.  If this is the case, the RO or the Board 
must refer the matter to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a separate 
analysis in determination as to whether justice requires the 
assignment of a justice credible rating.

In this case, the symptoms described by the Veteran and shown 
objectively are appropriate with the criteria following the 
relevant Diagnostic Code for the disability at issue.  The 
Veteran has been retired for a number of years, but when he was 
working he was able to work on a full-time basis and he has 
indicated that he was able to get along with people for the most 
part in his job.  Also, the evidence does not show that he has 
ever been hospitalized for psychiatric purposes or that he has 
any severe or unusual impairment due to his PTSD.  Accordingly, 
the rating criteria for PTSD are adequate.  Referral for an 
extraschedular consideration for his psychiatric impairment is 
not warranted.


ORDER

A 50 percent disability rating, but not more, for the Veteran's 
service-connected PTSD is granted from August 31, 2009.  


	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


